           Case 1:20-cv-00828-RA Document 9 Filed 05/26/20 Page 1 of 2
                                                                   USDC-SDNY
                                                                   DOCUMENT
                                                                   ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                       DOC#:
SOUTHERN DISTRICT OF NEW YORK                                      DATE FILED: 5-26-20

 JOSEPH GUGLIELMO, on behalf of himself
 and all other persons similarly situated,
                                                                  20-CV-00828 (RA)
                                Plaintiff,
                                                                        ORDER
                        v.

 URBAN REMEDY, INC.,

                                Defendant.

RONNIE ABRAMS, United States District Judge:

       On February 3, 2020, the Court ordered that within thirty (30) days of service of the

summons and complaint, the parties must meet and confer for at least one hour in a good-faith

attempt to settle this action. Dkt. 5. The Court further ordered that within fifteen (15) additional

days (i.e., within forty-five (45) days of service of the summons and complaint), the parties must

submit a joint letter requesting that the Court either (1) refer the case to mediation or a magistrate

judge (and indicate a preference between the two options), or (2) schedule an initial status

conference in the matter. Id. On March 3, 2020, Plaintiff filed an affidavit of service averring

that Defendant was served on February 11, 2020. Dkt. 6. On April 15, 2020, the Court ordered

the parties to file the joint letter required by the Court’s February 3, 2020 Order no later than

April 22, 2020. Dkt. 7. The parties have not yet done so, and Defendant has not yet appeared,

answered, or otherwise responded to the complaint.

       On May 1, 2020, the Court ordered Defendant to file its response to the complaint and the

parties to file their joint letter no later than May 15, 2020. Dkt. 8. Alternatively, the Court

ordered that if Plaintiff was unable to reach Defendant, he must file a letter so informing the

Court no later than May 15, 2020. Id. The May 1, 2020 Order provided that Plaintiff’s failure to
            Case 1:20-cv-00828-RA Document 9 Filed 05/26/20 Page 2 of 2



comply with the Order—either by filing the joint letter required by the February 3, 2020 Order or

by filing a letter regarding his inability to reach Defendant—may result in dismissal of this

action for failure to prosecute pursuant to Rule 41(b) of the Federal Rules of Civil Procedure.

         Plaintiff has not filed any of the letters required by the Court’s February 3, 2020, April

15, 2020, or May 1, 2020 Orders. Plaintiff shall file a status letter no later than June 9, 2020.

Failure to do so will result in dismissal of this action for failure to prosecute pursuant to

Rule 41(b) of the Federal Rules of Civil Procedure.

         Plaintiff shall serve this Order on Defendant by June 2, 2020 and promptly file proof of

such service on the docket.

SO ORDERED.

Dated:      May 26, 2020
            New York, New York

                                                    Ronnie Abrams
                                                    United States District Judge




                                                   2
